■Campbell, C. J.
Bates recovered judgment below for *134certain moneys which it was found had been paid to defendant’s use, at his request, by Bates, who was his partner for certain purposes, in which defendant was to make all the cash outlays. The amounts included in the judgment were certain outlays for supplies and stock to be used in the lumbering business of the parties; certain advances on defendant’s request not connected with the business; a balance of interest on the purchase price of the land, which defendant was to pay for, and did pay for, except for this deficiency overlooked ; and a sum of $800 procured by plaintiff at defendant’s request for firm- purposes, on a note which plaintiff gave in the firm name, but was compelled, as indorser, to pay him'self.
The defense rests entirely on the ground that the advances and outlays, being for the firm, could not be sued for at law, but must come in a partnership accounting.
The facts as found were, in brief, that in the winter of 1881-2 plaintiff and defendant agreed to join in an enterprise at Baldwin, Michigan, wherein defendant was to buy certain land for $10,000, and they were to lumber it in partnership. Defendant was to furnish all the money necessary to purchase the land and carry on the enterprise, furnish teams and camp equipage, and carry on the business to completion, receiving ultimately interest and principal on his money advances, and' reasonable compensation for the use of his teams and camp equipage. The resulting profits were to be divided, and if losses, they were also to be shared. Plaintiff was to give his time in starting operations, and both were to give some time to the different business duties. Personal expenses were to be borne by the concern.
The first advances of plaintiff were made in this wise: Just before-opening the camp.defendant went to Missouri, and instructed plaintiff to send stock forward and purchase supplies, and these moneys were paid out for' that purpose-. This being so, we have no doubt they were properly regarded as paid out at defendant’s request, for things he was individually bound to furnish for the firm.
Concerning certain items paid, at defendant’s request, to a *135justice of the peace, and to defendant’s son, it is found they had nothing to do with firm matters.
The largest item advanced was $800, for which defendant wrote to plaintiff, asking him to come to camp in May, 1882> and bring from $500 to $800 to pay the men. Plaintiff gave a note, in the firm name, to the Grand Kapids National Bank, for $1,000, and indorsed it. Of the money, he took $800 to camp, and paid part of it to the men and part to defendant. A sole judgment was obtained against plaintiff on this note, and he paid it. Plaintiff furnished to the defendant’s book-keeper an account of these advances and outlays, asking credit in the account of Lane & Bates, but it is found that they do not appear to have been credited to him, or to have gone into the firm accounts.
The other item of interest accrued in this way: Plaintiff negotiated the purchase of the land in defendant’s name, for $10,000, and interest was to be allowed till payment. A deed was given, and defendant paid the $10,000, but, by mistake, the interest was overlooked. The next day, in defendant’s absence, plaintiff’s attention was called to it, and he paid it, being $175, without further directions or subsequent ratification.
All of these matters were moneys advanced, to be applied for debts and outlays which it was defendant’s individual duty to meet. All but the interest on purchase money was advanced on his request. The court below was of opinion that these advances were made for defendant’s benefit, and this conclusion involved facts as well as law. It is not found that the advances were made to or for the firm as plaintiff’s debtor, and the terms of the partnership contemplated that defendant should make all the advances. When he asked plaintiff to pay his obligations, or to do what was equivalent, he could not fairly be supposed to contemplate that the terms of the partnership weré to be changed, or that plaintiff was to furnish capital. At any rate, there is no such finding.
We do not think it makes any real difference for what purpose money is to be used by the person who procures it to be advanced on his behalf. It becomes his money, and the debt *136for-it, his debt. It might become a very serious matter for plaintiff if the partnership turned out unprofitably, so that he would have to take his chances on the accounting. There is no provision that he shall receive interest on his advances, or make any.
It is very well settled that money furnished to one partner by another, to enable the latter to meet his obligations to the firm, is a personal claim, and has nothing to do with the final accounting, unless, by some special dealing, made to relate to it. See Kinney v. Robison, 52 Mich. 389; Laylin v. Knox, 41 Id. 40.
The only doubt we have had has been in regard to plaintiff’s claim for interest money due on the purchase price of the land. But we think the court below had the right to draw an inference of an implied request. It was defendant’s business to pay this interest, and so discharge the land from the lien for purchase money. Plaintiff was interested in having the property cleared, and defendant was bound to clear it. In this respect the case is analogous to Laylin v. Knox.
We think defendant was properly held responsible to plaintiff for his advances. The judgment must be affirmed, with costs. . ,
The other Justices concurred.